Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


  BISCAYNE BAY BREWING COMPANY,
  LLC, a Florida limited liability company,
                                                          CASE NO._____________
         Plaintiff.

  v.

  LA TROPICAL HOLDINGS, B.V., a
  Netherlands corporation, and CERVECERIA
  LA TROPICAL USA LLC, a Florida limited
  liability company

        Defendant.
  _______________________________________/

                                           COMPLAINT

         Plaintiff Biscayne Bay Brewing Company, LLC (“Biscayne Bay” or “Plaintiff”), by and

  through undersigned counsel, hereby sues Defendants La Tropical Holdings, B.V. (“La Tropical

  Holdings”) and Cerveceria La Tropical USA, LLC (“Cerveceria”) (collectively, “Defendants” or

  “La Tropical”) and alleges as follows:

                                 PRELIMINARY STATEMENT

         1.      This is an action for declaratory judgment of trademark non-infringement and

  trademark invalidity under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, and for

  tortious interference arising from Defendants’ baseless infringement allegations and anti-

  competitive tortious interference with Biscayne Bay’s emerging Miami-based craft brewery

  business.

         2.      Defendants, affiliates and/or subsidiaries of the beer conglomerate Heineken N.V.

  and Heineken USA (collectively, “Heineken”), are damaging Biscayne Bay through aggressive

  bully tactics designed to stifle sales of Biscayne Bay’s fastest-growing TROPICAL BAY IPA
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 2 of 22




  brand beer. Defendants, in concert with Heineken, have advanced meritless accusations of

  trademark infringement against Biscayne Bay while also tortiously interfering with Biscayne

  Bay’s sponsorship as the Official Craft Beer of Inter Miami CF, LLC (“Inter Miami”), Miami’s

  new professional Major League Soccer, LLC (“MLS”) team.

         3.      As a result of Defendants’ unlawful acts, Biscayne Bay has been forced to seek

  legal redress to protect its TROPICAL BAY IPA brand and vindicate Defendants’ wrongful

  interference with Biscayne Bay’s contractual and business relationships.

                                   JURISDICTION AND VENUE

         4.      This Court has original jurisdiction over Biscayne Bay’s claims for declaratory

  judgment for non-infringement and trademark invalidity under 28 U.S.C. §§ 1331 and 1338(a),

  the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., and 15 U.S.C. § 1121 in that said

  claims arise under the Trademark Laws of the United States, 15 U.S.C. §§ 1051 et seq. This

  Court has supplemental jurisdiction over Biscayne Bay’s claim for tortious interference pursuant

  to 28 U.S.C. §1367 because the claim is so related to the declaratory judgment claims as to form

  the same case and controversy.

         5.      This Court has personal jurisdiction over Defendants because they conduct

  business in and maintain substantial contacts within the State of Florida and in this District.

  Defendants each have purposefully availed themselves to conduct commercial activities in this

  forum and this Complaint arises out of those activities.

         6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1391(c),

  because a substantial part of the events giving rise to the claims alleged herein occurred in this

  District and Defendants conduct business in this District.




                                                   2
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 3 of 22




                                           THE PARTIES

         7.      Plaintiff Biscayne Bay Brewing Company, LLC is a limited liability company

  organized and existing under the laws of the state of Florida and has its principal place of

  business at 100 NE 1st Ave, Miami, FL 33132. Biscayne Bay is a local, minority-owned, and

  minority-operated small business and craft-brewery founded in metropolitan Miami in 2012.

         8.      Defendant La Tropical Holdings B.V., a besloten vennootschap met beperkte

  aansprakelijkheid, is an entity organized under the laws of the Netherlands with its principal

  place of business in Amsterdam, Netherlands. Upon information and belief, La Tropical

  Holdings is an entity organized for limited purposes to own purported trademarks.

         9.      Defendant Cerveceria La Tropical USA, LLC is a Florida limited liability

  company with its principal place of business in Petaluma, California. Upon information and

  belief, Cerveceria is an operating affiliate of La Tropical Holdings.

         10.     Upon information and belief, Defendants are affiliates and/or subsidiaries of

  Petaluma, California-based Lagunitas Brewing Company and Heineken, all with common

  ownership, in whole or in part. Cerveceria’s managers according to the Florida Division of

  Corporations are Dennis Peek and Manuel J. Portuondo. Dennis Peek is the CEO of Lagunitas

  Brewing Company. Manuel Portuondo is the CEO of Cerveceria and La Tropical Holdings.

                              FACTS COMMON TO ALL COUNTS

  I.     BISCAYNE BAY’S BUSINESS AND TROPICAL BAY IPA TRADEMARK

         11.     Biscayne Bay is a small business brewery founded in metropolitan Miami in

  2012. Many of Biscayne Bay’s employees and stakeholders have proud, Latin and Cuban

  American heritage – roots that form the flavors of their entire range of craft beers and led to the

  development beginning in late 2017 of the TROPICAL BAY IPA brand beer as a Miami-

  inspired Indian Pale Ale (“IPA”).
                                                   3
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 4 of 22




          12.     In late 2017, Biscayne Bay developed a hazy northeast style IPA featuring

  tropical fruit aromas. In February 2018, Biscayne Bay coined the name and trademark

  TROPICAL BAY IPA for this new IPA (the “TROPICAL BAY IPA Trademark”).

          13.     The TROPICAL BAY IPA brand beer was first sold at Biscayne Bay’s taproom

  in Doral, Florida on March 3, 2018 and promoted through the below email and social media-

  driven digital flyer:




          14.     Based on its exceptional flavors and cohesive name and branding, Biscayne Bay’s

  TROPICAL BAY IPA brand beer has continued to grow in popularity since it was first sold in

  March 2018 – driving growing sales through Biscayne Bay’s taproom and distribution channels

  to bars and restaurants.

          15.     In the summer of 2019, Biscayne Bay furthered development of the TROPICAL

  BAY IPA brand by developing an eye-catching label that prominently features a stylized pink

  flamingo alongside the TROPICAL BAY IPA Trademark and the name and trademark

  BISCAYNE BAY BREWING COMPANY. Biscayne Bay began bottling and canning the

  beer with this new label, shown below, for food service and retail sales.


                                                   4
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 5 of 22




         16.    As of the filing of this lawsuit, the TROPICAL BAY IPA brand beer has

  become Biscayne Bay’s fastest-selling beer and is projected to drive increased annual sales

  revenue for the independent craft brewery. Biscayne Bay estimates that the TROPICAL BAY

  IPA brand beer will drive approximately $1.7 million in revenue through 2025.




                                                5
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 6 of 22




         17.     On February 8, 2020, Biscayne Bay filed with the United States Patent and

  Trademark Office (“USPTO”) Trademark Application Serial Number 88/785,816 for the word

  mark TROPICAL BAY IPA (the “TROPICAL BAY IPA Application”) in connection with

  beer. A true and correct copy of the electronic records pertaining to the application is attached as

  Exhibit A. The TROPICAL BAY IPA Application was approved for publication on June 3,

  2020 and subsequently published for opposition by the USPTO on June 23, 2020.

  II.    DEFENDANTS DEFUNCT “LA TROPICAL” BRAND

         18.     Defendants purport to be the owners of the United States’ intellectual property

  rights to an old-world Cuban pilsner style beer named “La Tropical”, which has never been

  widely or consistently distributed in the United States.

         19.     Based on information and belief, a “La Tropical” beer was produced in Cuba

  beginning in or around 1888 as a product of the island country’s “Cerveceria La Tropical.” That

  brewery and its products were tragically nationalized by the Cuban government in 1960 under

  the communist regime and dictatorship of Fidel Castro. The “La Tropical” beer, according to

  public reporting regarding the island nation, fell into a long decline under the Cuban dictatorship

  and completely ceased production as of 2008.

         20.     La Tropical Holdings purports to be the owner of certain United States Trademark

  Registrations relating to a re-creation of the Cuban “La Tropical” beer and brand, as follows

  (hereinafter the “La Tropical Registrations”):

  Mark                                                 Reg. No.                       Registration
                                                                                      Date
                                                       Reg. No. 1,178,369             August 17, 1993
  TROPICAL




                                                   6
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 7 of 22




  Mark                                                Reg. No.                     Registration
                                                                                   Date
                                                      Reg. No. 3,582,867           March 3, 2009




                                                      Reg. No. 5,816,428           July 30, 2019




                                                      Reg. No. 5,816,429           July 30, 2019




         21.    According to La Tropical Registrations, the beer brand was first sold in the United

  States at least as early as 1992. However, upon information and belief, the purported “La

  Tropical” beer has been out of production in the United States since 2016.

         22.    Upon information and belief, ownership of the purported “La Tropical” brand and

  trademarks in the United States has changed hands multiple times -- from the original trademark

  owner Iberia Beverages Inc. to Iberia Wines Corp. in 1996, to La Tropical Brewing Company,




                                                  7
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 8 of 22




  LLC in 1998, to Three Palms Holdings, LLC in 2001 and, finally, to Defendant La Tropical

  Holdings in 2017.

           23.   However, none of these companies have been able to sustain any legally

  significant sales sufficient to maintain trademark rights in and to the name “La Tropical” or the

  trademarks identified in the La Tropical Registrations.

           24.   Upon information and belief, to the extent that the “La Tropical” beer was ever

  offered for sale and sold in the United States, it was presented in a traditional green bottle with

  traditional stylized font and “old world” design elements such as purported award medals dating

  back to 1897, as shown below:




           25.   Upon information and belief, the last reported offering of “La Tropical” beer was

  on May 22, 2016 at Concrete Beach Brewery in Wynwood, Miami. This offering was an

  attempted public relations stunt featuring little more than token sales, manufactured as a futile

  attempt to preserve non-existent United States’ trademark rights in the long-forgotten Cuban

  brand.

                                                  8
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 9 of 22




         26.     Based on information and belief, at the time Biscayne Bay adopted and began

  using the TROPICAL BAY IPA Trademark in 2018, Defendants had not offered for sale “La

  Tropical” brand beer for at least two years. Defendants’ purported “La Tropical” brand beer

  remains defunct as of the date of the filing of this lawsuit.

         27.     Even if Defendants could establish that they are presently using the “La Tropical”

  trademark in the United States, the trademark is objectively weak as a result of widespread third-

  party use and Defendants’ apparent failure to police such use over an extended period time.

  III.   DEFENDANTS WRONGFULLY TARGET BISCAYNE BAY AND THE
         TROPICAL BAY IPA BRAND THROUGH UNLAWFUL TRADEMARK ISSUES

         28.     On or about February 3, 2020, Matthew Weintraub, who held himself out as an

  agent or employee of Heineken and its subsidiary/affiliates in Miami, contacted Biscayne Bay’s

  founder Jose Mallea and demanded proprietary information regarding Biscayne Bay’s production

  and canning volumes for its TROPICAL BAY IPA brand beer. Mr. Weintraub vaguely asserted

  that the TROPICAL BAY IPA Trademark infringed a trademark that Heineken or its

  subsidiaries owned for all beer that included the word “tropical.” This statement that Heineken or

  its subsidiaries have rights to prosecute any beer that includes the word “tropical” was false or

  reckless when made and has been part of a pattern or practice by Defendants to tortiously

  interfere with Biscayne Bay’s business and commercial relationships.

         29.     On May 27, 2020, La Tropical Holdings, through legal counsel, wrote to

  undersigned counsel and demanded that Biscayne Bay abandon use of the TROPICAL BAY

  IPA Trademark because “use and registration of the TROPICAL BAY IPA mark for beer

  constitutes trademark infringement in violation of Section 32(1) of the U.S. Trademark (Lanham)

  Act, 15 U.S.C. § 1114(1), and false designation of origin under Section 43(a) of the Lanham Act,

  15 U.S.C. § 1125(a), in addition to violating related Florida laws.” La Tropical Holdings


                                                    9
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 10 of 22




   asserted that it would forgo “formal proceedings” if Biscayne Bay met the demand to drop the

   TROPICAL BAY IPA brand and trademark application. A true and correct copy of the May

   27, 2020 letter is attached as Exhibit B.

          30.     On June 12, 2020, Biscayne Bay, through undersigned counsel, responded to La

   Tropical Holdings and asserted that La Tropical had no trademark rights and, if it did have any

   rights, there was no likelihood of confusion with the TROPICAL BAY IPA Trademark. A true

   and correct copy of the June 12, 2020 letter is attached as Exhibit C.

          31.     On July 22, 2020, La Tropical Holdings filed with the USPTO’s Trademark Trial

   and Appeal Board (“TTAB”) a motion for extension of time to oppose registration of the

   TROPICAL BAY IPA Application. This motion was granted by the TTAB as a matter of

   course, through to October 21, 2020.

          32.     Biscayne Bay engaged in further discussions with Defendants through counsel,

   but no resolution was reached, and Defendants continue to demand that Biscayne Bay cease all

   use of the TROPICAL BAY IPA Trademark and abandon its trademark application.

          33.     Defendants’ conduct, including but not limited to repeatedly and falsely accusing

   Biscayne Bay of trademark infringement and unfair competition, demanding that Biscayne Bay

   drop its trademark and change its brand, and by taking action at the TTAB, has created a

   reasonable apprehension by Biscayne Bay that Defendants will continue to assert its purported

   trademark rights in “La Tropical.” In addition, as alleged further below, Defendants have

   escalated their interference with Biscayne Bay’s reputation and independent commercial

   relationships, such as with Inter Miami, in retaliation for Biscayne Bay’s adoption and use of the

   TROPICAL BAY IPA Trademark. Accordingly, Defendants actions have created an actual and




                                                   10
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 11 of 22




   justiciable controversy regarding the rights of Biscayne Bay to offer for sale and sell its

   TROPICAL BAY IPA brand beer.

   IV.    THERE IS NO LIKELIHOOD OF CONFUSION BETWEEN TROPICAL BAY
          IPA AND DEFENDANTS’ ALLEGED “LA TROPICAL” MARKS

          34.       The parties’ respective marks are materially different in sight, sound, and

   meaning. The use of “Bay” and “IPA” in Biscayne Bay’s TROPICAL BAY IPA Trademark

   presents an entirely different commercial connotation from “La Tropical.” Biscayne Bay’s mark

   refers abstractly to a “tropical bay” or body of water, consistent with metropolitan Miami, and

   clearly denotes the style of beer by including “IPA.” The mark has a modern and fresh

   connotation and the addition of the unique term “bay” along with “IPA” is sufficient to dispel

   any likelihood of confusion with “La Tropical.” On the other hand, La Tropical is a Spanish-

   language nominalization of the adjective “tropical.” Accordingly, the relevant consumer is not

   likely to confuse the two brands.

          35.       The USPTO examined Biscayne Bay’s TROPICAL BAY IPA Application and

   concurred that there was no likelihood of confusion despite the existence of the La Tropical

   Registrations.

          36.       The market realities further demonstrate there is no likelihood of confusion. As

   depicted above, Biscayne Bay’s TROPICAL BAY IPA brand beer is marketed and branded as a

   modern, craft-brewed IPA, presented to consumers in a vibrant “Miami Vice” style can

   highlighted by neon coloring affiliated with its birthplace and with the company’s house mark,

   BISCAYNE BAY BREWING COMPANY, prominently displayed. On the other hand, La

   Tropical’s “pilsener beer” is most often presented in a traditional green bottle with traditional

   stylized font and “old world” design elements, such as purported award medals dating back to




                                                   11
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 12 of 22




   1897. Any beer drinker, ranging from a common consumer to the most discerning craft-beer

   drinker, would have no trouble distinguishing the parties’ respective brands from one another.

   V.         DEFENDANTS   AND    HEINEKEN     TORPEDO   BISCAYNE   BAY’S
              SPONSORSHIP WITH INTER MIAMI CF AND MAJOR LEAGUE SOCCER

              37.      Along with concocting a baseless trademark dispute with Biscayne Bay,

   Defendants have tortiously interfered with Biscayne Bay’s contractual relationship with Inter

   Miami and MLS concerning a related business endeavor.

              38.      On or about February 18, 2020, Biscayne Bay and Inter Miami entered into a

   2020 Local Sponsorship Agreement (the “Inter Miami Agreement”).1 On February 27, 2020,

   MLS approved the Inter Miami Agreement, which has a stated term through December 31, 2020.

              39.      The Inter Miami Agreement resulted from Biscayne Bay’s entrepreneurial efforts

   to align itself with Inter Miami by a product line extension named the “Inter Miami Pilsner” and

   point of sale retail promotion that resulted in Biscayne Bay becoming the official craft beer

   company for Inter Miami.

              40.      On February 28, 2020, Inter Miami issued a press release touting that a “Local

   brewing company becomes official craft beer sponsor for Inter Miami.” A true and correct copy

   of the Inter Miami press release announcing Biscayne Bay’s appointment as the Official Craft

   Beer of Inter Miami is attached as Exhibit D. The press release states that Inter Miami “has

   partnered with Biscayne Brewing Company. The South Florida-based brewery joins Inter Miami

   as the Official Craft Beer and creates a specialty pilsner to commemorate the Club’s inaugural

   season in Major League Soccer in March 2020.” See id.




   1
       The Inter Miami Agreement is omitted from this Complaint because it contains a confidentiality provision.

                                                             12
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 13 of 22




          41.     Inter Miami’s press release highlighted that by “selecting a locally owned and

   independent brewery as its official craft beer, Inter Miami continues to build on its commitment

   to the South Florida community by supporting small business.” See id.

          42.     Inter Miami’s press release further highlighted the TROPICAL BAY IPA brand

   beer, stating that “Inter Miami fans will also be able to enjoy a selection of Biscayne beers, such

   as Miami Pale Ale, and Tropical Bay IPA, which will be available through the venue on

   gameday.” See id. (emphasis added).

          43.     Thereafter, in reliance upon the Inter Miami Agreement and the representations

   and obligations agreed upon by Inter Miami and MLS, Biscayne Bay invested its time and

   money – including in-trade and monetary considerations -- towards nurturing itself as Official

   Craft Beer of Inter Miami, including by promotions featuring Biscayne Bay’s TROPICAL BAY

   IPA brand beer that was placed in South Florida retail and food outlets such as the following:




                                                   13
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 14 of 22




           44.     Inter Miami and the Brewery’s launch of the “Inter Miami Pilsner” prior to Inter

   Miami’s inaugural 2020 season under the MLS was extraordinarily successful and led to

   widespread enthusiasm for Biscayne Bay’s products with the growing fan base of Inter Miami

   and passionate soccer aficionados in South Florida, as demonstrated by the enthusiastic sharing

   of “Inter Miami Pilsner” on mass social media websites such as Instagram and Reddit.com after

   the beer was served at Inter Miami’s first open practice:2




   2
    See e.g., Reddit.com, “Inter Miami Pilsner beer at the open house today.. was actually really good… .”
   https://www.reddit.com/r/InterMiami/comments/fgr774/inter_miami_pilsner_beer_at_the_open_house_today/ (last
   accessed October 9, 2020) and attached as Exhibit F.

                                                       14
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 15 of 22




          45.     Meanwhile, as Biscayne Bay and Defendants were attempting to resolve the

   trademark dispute instigated by Defendants, Heineken, in concert with Defendants, took willful

   and malicious action to interfere with the Inter Miami Agreement and Biscayne Bay’s business

   relationship with Inter Miami and status as the Official Craft Beer of Inter Miami.

          46.     Upon information and belief and as shown by the factual chronology set forth

   below, the acts taken by Heineken and Defendants to interfere with Biscayne Bay’s business

   with Inter Miami and MLS are a direct reprisal for Biscayne Bay’s refusal to accept Defendants’

   unreasonable demands to abandon the TROPICAL BAY IPA Trademark.

          47.     On August 11, 2020, Biscayne Bay transmitted, through undersigned counsel, a

   memorandum to Defendants and Heineken outlining potential business solutions to the

   trademark dispute, a copy of which is attached as Exhibit E to this Complaint. That document

   suggested that Heineken and Biscayne Bay could collaborate on, among other things, promoting

   their beers and identifying “synergies” through Inter Miami. Biscayne Bay genuinely believed

   that an independent craft brewer and Heineken could co-exist for mutual benefit at Inter Miami

   and MLS events, as Biscayne Bay has successfully accomplished with other professional sports

   teams in South Florida.

          48.     Upon information and belief, Defendants, in concert with their parent company

   Heineken, repeatedly pressured Inter Miami and MLS to not perform their obligations to

   Biscayne Bay under the Inter Miami Agreement. Inter Miami had represented in writing to

   Biscayne Bay that “we are more than happy with the partnership, and we know that it will be a

   long lasting relationship with the benefits we have assembled in our contract.”

          49.     On September 15, 2020, again amid Biscayne Bay’s good faith efforts to

   negotiate a resolution to the trademark dispute instigated by Defendants, Inter Miami unilaterally



                                                   15
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 16 of 22




   demanded that Biscayne Bay enter into a “Termination and Release Agreement”, a copy of

   which is attached as Exhibit G to this Complaint. It became readily apparent at that moment to

   Biscayne Bay that Defendants and Heineken had set out on a vendetta to crush a small business

   and its valuable commercial relationships.

          50.     Upon information and belief, Inter Miami’s presentation of the Termination and

   Release Agreement was made after repeated threats and demands from Heineken to Inter Miami

   and MLS to cease doing business with Biscayne Bay, to the benefit of Heineken and Defendants.

          51.     Incredibly, the Termination and Release Agreement proposed by Inter Miami

   contained a broad non-disparagement provision in order to silence Biscayne Bay’s voice,

   presumably, as to the wrongful acts taken by Heineken and Defendants for their wrongful acts

   against Biscayne Bay as it relates to the TROPICAL BAY IPA Trademark.

          52.     Inter Miami admitted as much -- explaining by email that its intent for the

   proposed “Termination and Release Agreement” included benefitting Heineken because

   “Heineken and the league don’t want you roasting them in the public is the bottom line.” See

   September 15, 2020 Emails between Inter Miami’s Nick Sprague and Biscayne Bay’s Nick

   Bonfiglio, a copy of which is attached as Exhibit H to this Complaint.

          53.     As of the filing of this lawsuit, Inter Miami and MLS have informed Biscayne

   Bay that they cannot perform the obligations and commitments that were contractually agreed

   upon in the Inter Miami Agreement because of Heineken’s complaints, which Biscayne Bay

   believes and is informed upon is part of an anticompetitive agenda against Biscayne Bay,

   generally, and the TROPICAL BAY IPA brand, specifically, for the benefit of Defendants and

   Heineken.




                                                  16
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 17 of 22




                                 COUNT I
          DECLARATORY JUDGMENT FOR TRADEMARK NONINFRINGEMENT
                      (NO LIKELIHOOD OF CONFUSION)

           54.     Biscayne Bay incorporates and realleges paragraphs 1 through 53 above as if fully

   set forth herein.

           55.     This is a declaratory judgment action under the Trademark Laws of the United

   States, 15 USC § 1051 et seq., the Lanham Act, 15 U.S.C. §1125, et seq. and the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202.

           56.     Defendants’ actions in asserting that Biscayne Bay has infringed the “La

   Tropical” name and trademark has caused an actual and justiciable controversy within the

   jurisdiction of this Court under 28 U.S.C. §§ 2201 and 2202 with regard to the noninfringement

   of such trademark.

           57.     There is no likelihood of confusion between the BISCAYNE BAY IPA

   Trademark and the “La Tropical” name and trademark asserted by Defendants.

           58.     Biscayne Bay has not infringed the La Tropical Registrations or the “La Tropical”

   name, willfully or otherwise.

           59.     Accordingly, Biscayne Bay is entitled to a declaratory judgment that it has not

   infringed the La Tropical Registrations or the “La Tropical” name and trademark.

                                COUNT II
          DECLARATORY JUDGMENT FOR TRADEMARK NONINFRINGEMENT
                  (ABANDONMENT/NON-USE BY DEFENDANTS)

           60.      Biscayne Bay incorporates and realleges paragraphs 1 through 53 above as if

   fully set forth herein.




                                                  17
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 18 of 22




           61.     This is a declaratory judgment action under the Trademark Laws of the United

   States, 15 USC § 1051 et seq., the Lanham Act, 15 U.S.C. §1125, et seq. and the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202.

           62.     Defendants’ actions in asserting that Biscayne Bay has infringed the “La

   Tropical” name and trademark has caused an actual and justiciable controversy within the

   jurisdiction of this Court under 28 U.S.C. §§ 2201 and 2202 with regard to the noninfringement

   of such trademark.

           63.     Defendants do not use (within the meaning of 15 U.S.C. §1127) the “La Topical”

   name and trademark or any of the trademarks identified by the La Tropical Registrations.

           64.     To the extent Defendants have used the “La Topical” name and trademark or any

   of the trademarks identified by the La Tropical Registrations in the past, Defendants have

   abandoned such marks have not demonstrated an intent to resume use thereof.

           65.     Given that the “La Topical” name and trademark and the trademarks identified by

   the La Tropical Registrations are not in use, Defendants do not have superior or valid rights in

   such marks viz-a-viz Biscayne Bay rights in the TROPICAL BAY IPA Trademark.

           66.     Accordingly, Biscayne Bay is entitled to a declaratory judgment that it has not

   infringed the “La Tropical” name and trademark or any of the trademarks identified by the La

   Tropical Registrations; and (2) that the Tropical Registrations are invalid as a matter of law due

   to non-use.

                             COUNT III
     DECLARATORY JUDGMENT FOR INVALIDITY AND CANCELLATION OF THE
                      TROPICAL REGISTRATIONS

           67.     Biscayne Bay incorporates and realleges paragraphs 1 through 53 above as if fully

   set forth herein.



                                                  18
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 19 of 22




           68.     This is a declaratory judgment action under the Trademark Laws of the United

   States, 15 USC § 1051 et seq., the Lanham Act, 15 U.S.C. §1125, et seq. and the Declaratory

   Judgment Act, 28 U.S.C. §§ 2201 and 2202.

           69.     Defendants’ actions in asserting that Biscayne Bay has infringed the “La

   Tropical” name and trademark has caused an actual and justiciable controversy within the

   jurisdiction of this Court under 28 U.S.C. §§ 2201 and 2202 with regard to the noninfringement

   of such trademark.

           70.     Defendants do not use (within the meaning of 15 U.S.C. §1127) the trademarks

   identified by the La Tropical Registrations.

           71.     To the extent Defendants have used in the past the trademarks identified by the La

   Tropical Registrations, Defendants have abandoned such marks and have not demonstrated an

   intent to resume use thereof.

           72.     Given that the trademarks identified by the La Tropical Registrations are not in

   use, Defendants do not have valid rights in such marks.

           73.     Accordingly, Biscayne Bay is entitled to (1) a declaratory judgment that the

   Tropical Registrations are invalid as a matter of law due to non-use and (2) an order pursuant to

   15 U.S.C. § 1119 cancelling the Tropical Registrations.

                                         COUNT IV
                                   TORTIOUS INTERFERENCE

           74.     Biscayne Bay incorporates and realleges paragraphs 1 through 53 above as if fully

   set forth herein.

           75.     A contractual or business relationship existed between Biscayne Bay and Inter

   Miami as reflected by that certain Inter Miami Agreement executed on or about February 18,

   2020.

                                                   19
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 20 of 22




          76.     Biscayne Bay possesses definite and determinable legal rights under the Inter

   Miami Agreement, rights that included branding, retail point of sale, and additional promotional

   rights associated with Biscayne Bay’s status as the Official Craft Beer of Inter Miami.

          77.     Defendants developed knowledge of Biscayne Bay and Inter Miami’s contractual

   or business relationship, which agreement was approved of and bound MLS as well,

   contemporaneously or in connection with Biscayne Bay’s disclosure of its sponsorship of MLS

   during Biscayne Bay’s good faith efforts to resolve Defendants’ unreasonable demands related to

   the TROPICAL BAY IPA Trademark.

          78.     Defendants, in concert with Heineken personnel, acted intentionally, willfully,

   and maliciously to frustrate and interfere with Biscayne Bay’s contractual or business

   relationship with Inter Miami as the Official Craft Beer partner of Inter Miami, as reflected by

   the proposed and unexecuted Release and Termination Agreement whereby Defendants’

   principal, Heineken, would be extended inappropriate and undeserving non-disparagement

   protections.

          79.     Defendants acted without legal justification or privilege and took wrongful or

   unconscionable steps to intimidate and harm Biscayne Bay in connection with the Inter Miami

   Agreement, which Biscayne Bay, Inter Miami, and MLS fully intended to perform upon before

   said agreement was torpedoed by Defendants and Heineken’s interference and harassment of

   Biscayne Bay, an independent and local small business in this District.

          80.     Biscayne Bay has suffered significant economic and reputational damages as a

   result of Defendants’ interference with Biscayne Bay’s relationship with Inter Miami and MLS,

   including monetary damages related to the development and promotion of Biscayne Bay as the

   Official Craft Beer of Inter Miami for retail point of sale promotions, the development and



                                                   20
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 21 of 22




   promotion of Inter Miami pilsner, monetary and in-trade expenses associated with Biscayne

   Bay’s investment in the sponsorship, lost revenue and profits resulting from Defendants’

   interference with the point of sale sponsorship relationship and Inter Miami Pilsner, the loss of

   goodwill, lost promotional activities, and all express or intended benefits of the Inter Miami

   Sponsorship Agreement and Biscayne Bay’s potential future business with Inter Miami arising

   from that contract and business relationship.

                                       PRAYER FOR RELIEF

          WHEREFORE, Biscayne Bay prays that the Court find against Defendants on all causes

   of action herein, and:

          A.      Enter an order declaring that (1) Biscayne Bay has not infringed the “La Tropical”

   name or purported trademark or any of the trademarks identified by the La Tropical

   Registrations; and (2) the La Tropical Registrations are invalid;

          B.      Enter an Order pursuant to 15 U.S.C. §1119 commanding the Director of the

   United States Patent and Trademark Office to make appropriate entry upon the records of the

   USPTO to cancel the La Tropical Registrations;

          C.      Enter a finding that this is an exceptional case and order that Defendants be

   required to pay to Biscayne Bay the costs of this action and Biscayne Bay’s reasonable

   attorneys’ fees pursuant to 15 U.S.C. § 1117(a) or otherwise award Biscayne Bay its reasonable

   attorney’s fees;

          D.      Order Defendants to pay to Biscayne Bay all damages sustained by Biscayne Bay

   and/or all gains, profits, and advantages derived by Defendants as a result of Defendants’

   wrongful acts and tortious interference;




                                                   21
Case 0:20-cv-62077-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 22 of 22




              E.    Order Defendants to pay to Biscayne Bay punitive damages as a result of

   Defendants willful and intentional acts of tortious interference.

              F.    Grant such further and other relief as the Court deems just and proper under the

   circumstances.

   Dated: October 12, 2020                               Respectfully submitted,

                                                         BERGER SINGERMAN LLP
                                                         Attorneys for Plaintiff
                                                         350 East Las Olas Boulevard, 10th Floor
                                                         Fort Lauderdale, Florida 33301
                                                         Main: (954) 712-5138
                                                         Facsimile: (954) 523-2872

                                                         By: Geoffrey Lottenberg
                                                             Geoffrey Lottenberg
                                                             Florida Bar No. 56240
                                                             glottenberg@bergersingerman.com
                                                             Alejandro M. Miyar
                                                             Florida Bar No. 105399
                                                             amiyar@bergersingerman.com
                                                             drt@bergersingerman.com




   10064895


                                                    22
